Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attys. Dougherty and Leigh of Patterson & Sheridan on 20 September 2021.

The application has been amended as follows: in the claims please amend claims 1, 20, 21, 30, 33, and 46 as follows; please cancel claims 35 and 36.
1.	(Currently Amended)	A coating for coating a surface, the coating comprising: 
 a polyurethane that is a product of:
		a first polymer;
		a fluoropolymer; 
an isocyanate; and
		a curative; and
	a defoamer selected from the group consisting of poly(dimethylsiloxane), poly(octyl acrylate), silicon dioxide, a siloxane having a polyether terminal group, potassium tripolyphosphate, and combinations thereof, wherein the coating has a defoamer content of less than 1 wt%;
	wherein the polyurethane has a first phase comprising the first polymer and a second phase comprising the fluoropolymer disposed within the first phase, wherein the first phase is a major phase comprising the first polymer and the second phase comprises a plurality of inclusions of the fluoropolymer, wherein the plurality of inclusions is disposed within the first phase; 
2, and an ice adhesion reduction factor of about 25 or more. 

20.	(Withdrawn-Currently Amended) A method for forming a coating, said method comprising:
	applying a composition to a surface of a component, the composition comprising: 
		a first polymer,
		 a fluoropolymer,
		an isocyanate, [[and]] 
		a curative, and
a defoamer selected from the group consisting of poly(dimethylsiloxane), poly(octyl acrylate), silicon dioxide, a siloxane having a polyether terminal group, potassium tripolyphosphate, and combinations thereof;
	curing the composition at a first temperature of about 50oC or greater; 
	increasing the first temperature to a second temperature of about 80oC or greater; and
obtaining [[a]]the coating disposed on the surface of the component, the coating having a defoamer content of less than 1 wt%, a thickness of about 10 mils to about 50 mils, a void density of less than 5 voids of size 0.5 mm or greater per cm2, and an ice adhesion reduction factor of about 25 or more,
wherein the coating comprises a polyurethane that is a product of the composition, the polyurethane having a first phase comprising the first polymer and a second phase comprising the fluoropolymer, wherein the first phase is a major phase comprising the first polymer and the second phase comprises a plurality of inclusions of the fluoropolymer, wherein the plurality of inclusions is disposed within the first phase.

21.	(Withdrawn-Currently Amended) The method of claim 20, wherein the composition is cured in the presence of 

30.	(Withdrawn-Currently Amended) The method of claim 20, wherein curing the composition at the first temperature is performed for from about 5 minutes to about 2 hours. 

33.	(Currently Amended) An airfoil comprising:
	a root section comprising a first surface;
	an intermediate section comprising a first surface and coupled with the root section at a first end; 
	a tip section comprising a first surface and coupled at a first end with a second end of the intermediate section; and

		 a polyurethane that is a product of:
			a first polymer;
			 a fluoropolymer; 
an isocyanate; and
			a curative[[, and]]; and
a defoamer selected from the group consisting of poly(dimethylsiloxane), poly(octyl acrylate), silicon dioxide, a siloxane having a polyether terminal group, potassium tripolyphosphate, and combinations thereof, wherein the coating has a defoamer content of less than 1 wt%; 
wherein the polyurethane has a first phase comprising the first polymer and a second phase comprising the fluoropolymer disposed within the first phase, wherein the first phase is a major phase comprising the first polymer and the second phase comprises a plurality of inclusions of the fluoropolymer, wherein the plurality of inclusions is disposed within the first phase; 
wherein the coating has a thickness of about 10 mils to about 50 mils and a void density of less than 5 voids of size 0.5 mm or greater per cm2, and an ice adhesion reduction factor of about 25 or more.

46.	(Currently Amended)  The coating of claim 1, wherein the polyurethane is cured in the presence of a tin catalyst. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
The restriction requirement between Inventions I and III and between Inventions IV and III as set forth in the Restriction Requirement mailed on 23 September 2019 is hereby withdrawn.  Furthermore, the Species Election set forth in the same Restriction Requirement is hereby withdrawn.  In view of the withdrawal of the restriction requirement In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-3, 5-13, 15-18, and 42-46; claim 33; and claims 20-32 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  Specifically, the limitations that define claim 1 over the art are those concerning the inclusion of the specific types of antifoamers, wherein the specific types of antifoamers are included in an amount of less than 1 wt%.  As discussed in the Non-Final Office Action dated 21 December 2020 (“NFOA”), the usage of a antifoamer in the form PDMS or polyol/polysiloxane adduct in the formation of a polyurethane coating formed from the condensation of isocyanate with perfluorinated polyether diol is known; see the reference Roberts cited in the NFOA.  However, Roberts fails to teach inclusion of these antifoamers in an amount of less than 1 wt%.  The reference CN ‘782 cited in the NFOA teaches the inclusion of defoamers at 0.2 to 1 wt% in the formation of a polyurethane coating formed from the condensation of isocyanate with perfluorinated polyether diol; however, the types of defoamers used in the CN ‘782 reference do not match any of the types of defoamers recited in claim 1 as amended above.  While it is noted that U.S. 2017/0037203 A1 (“Sun”) Examiner is of the opinion each of the following differences per se makes the Sun reference sufficiently dissimilar to the claimed invention, such that it would not be obvious to combine the Sun reference with the previously cited Gross reference: 1) Sun is not directed to a polyurethane formed by condensing an isocyanate with a fluoropolymer (and much less a polyurethane having both a fluoropolymer phase and a non-fluoropolymer phase), 2) Sun also teaches usage of foaming and blowing agents, and it would require impermissible hindsight to focus only on the silicone defoamers while ignoring agents that would create foam; and 3) though the general class of silicone defoamer is taught in Sun, neither poly(dimethylsiloxane) nor siloxane having a polyether terminal group is taught.  Thus, claim 1 as amended above is deemed patentable over the art.
Claim 33 is allowable over the art, for requiring all limitations recited in claim 1. 
Claim 20 is allowable over the art, for being directed to a method of making the allowable product of claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally directed to fluorinated polyurethane coatings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781